Exhibit 10.3
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This Settlement Agreement and Mutual Release (“Settlement Agreement”) is made as
of this 14th day of August, 2008 (the “Settlement Date”) by and between Memry
Corporation (“Memry”), a Delaware corporation, on the one hand, and Schlumberger
Technology Corporation (“STC”, with Memry and STC collectively being the
“Parties” and each singularly a “Party”), a Texas corporation on the other hand.
 
RECITALS
 
Whereas, Memry and STC entered in a Development Agreement dated January 1, 2001
(the “Development Agreement”);
 
Whereas, Memory Metal Holland (“MMH”), a Netherlands corporation, and Memry
entered a Secrecy Agreement, dated October 28, 1998;
 
Whereas, Memry and Memry Europe N.V., a former indirect subsidiary of Memry,
entered into a Collaboration Agreement with United Stenting, Inc. (“USI”), a
Nevis corporation, dated June 9, 1999;
 
Whereas, Memry and STC are or have been parties to an action currently pending
in the United States District Court for the Northern District of California,
styled as Memry Corporation v. Kentucky Oil Technology, N.V., et al., Case No.
CV 04-03843 RMW (HRL) (the “Lawsuit”);
 
Whereas, Kentucky Oil Technology, N.V. (“Kentucky Oil”), MMH, and an individual
named Peter Besselink (“Besselink”), allege in the Lawsuit, inter alia, that
Memry breached the Collaboration Agreement by disclosing confidential
information to STC, and that Besselink should be named as an inventor on certain
patents;
 
Whereas, Memry denies all of the allegations of Kentucky Oil, MMH and Besselink;
 
Whereas, Memry is entering into a separate settlement agreement and mutual
release with Kentucky Oil, MMH, Besselink, an individual named Dr. Wilfried van
Moorleghem (“van Moorleghem”), and United Stenting, Inc. (“USI”), a Nevis
corporation, sometimes referred to collectively as the “Kentucky Oil Parties”
(the settlement agreement shall be referred to herein as the “Memry/KOT
Settlement Agreement”);
 
Whereas, Memry is conveying certain rights under the Memry License (as
hereinafter defined) to Kentucky Oil under the Memry/KOT Settlement Agreement;
 
Whereas, a copy of the Memry/KOT Settlement Agreement has been provided to
counsel for STC under the terms of the protective order in the Lawsuit;
 
Whereas, STC and the Kentucky Oil Parties have settled their disputes by way of
a separate settlement agreement and mutual release, an executed copy of which
has been provided to counsel for Memry under the terms of the protective order
in the Lawsuit (herein referred to as the “STC/KOT Settlement Agreement”); and
 

--------------------------------------------------------------------------------


 
Whereas, the Kentucky Oil Parties understand that this Settlement Agreement
between Memry and STC (herein referred to as “this Settlement Agreement” or the
“Memry/STC Settlement Agreement”) is being entered as part of the complete
resolution of the Lawsuit.
 
NOW THEREFORE, in consideration of the mutual covenants set forth in this
Settlement Agreement, the Parties agree as follows:
 

 
A.
Assignment of Certain Rights To Kentucky Oil

 

 
a.
The Parties agree and acknowledge that, pursuant to the Memry/KOT Settlement
Agreement, Memry is assigning to Kentucky Oil those rights defined as the “Memry
License” in Section 7 of the STC/KOT Settlement Agreement, as modified thereby
(the “Assigned Rights”). Based on the foregoing, and consistent with this
Settlement Agreement and the STC/KOT Settlement Agreement (a copy of which Memry
agrees and acknowledges it has received), STC hereby consents to the transfer by
Memry to Kentucky Oil of the Assigned Rights.

 

 
b.
STC and Memry agree that, except with respect to the Assigned Rights, the
Development Agreement is hereby terminated in full. STC and Memry further agree
that STC shall have no obligations to any party under the Development Agreement
(whether it be Memry and/or any successor and/or assignee to any of Memry’s
rights under the Development Agreement) notwithstanding the provisions of
Paragraph 2.3 of the Development Agreement, except with respect to the Assigned
Rights. Specifically, but without limitation, STC shall have no obligations to
the Kentucky Oil Parties under the Development Agreement notwithstanding any
provisions which survive the termination of the Development Agreement, except
with respect to the Assigned Rights. STC’s only obligations to the Kentucky Oil
Parties are the obligations set out in the STC/KOT Settlement Agreement.

 

 
c.
STC and Memry hereby mutually release one another from any and all remaining
obligations under the Development Agreement and/or the Memry License, including,
without limitation, any remaining obligation related to confidential information
and/or know-how as well as any obligation to disclose, protect, register,
prosecute or maintain any intellectual property assets identified in the Lawsuit
and/or Development Agreement and/or the Memry License as well as any assets that
could have been identified in the Lawsuit or pursuant to the Development
Agreement and/or Memry License.

 

 
d.
The Parties hereto agree and acknowledge that, pursuant to the mutual releases
set forth in Section B below, each of Memry and STC is releasing the other from,
inter alia, any and all liabilities incurred from the beginning of time through
the Settlement Date, and no party (including without limitation the Kentucky Oil
Parties) succeeding to the Assigned Rights shall have any rights or claims
against the other for breaches, responsibilities, liabilities and/or obligations
arising on or prior to the Settlement Date hereof.

 

--------------------------------------------------------------------------------


 

 
e.
STC hereby agrees and acknowledges that a copy of the Memry/KOT Settlement
Agreement has been provided to counsel for STC under the terms of the protective
order in the Lawsuit. The Memry/KOT Settlement Agreement sets forth the nature
of the rights conveyed under the Development Agreement and the Memry License by
Memry to Kentucky Oil.

 

 
f.
Memry and STC hereby expressly agree that the terms of this Settlement Agreement
are contingent upon Memry and the Kentucky Oil Parties having executed the
Memry/KOT Settlement Agreement regarding the Lawsuit.

 

 
B.
Mutual Releases

 

 
a.
Release of Memry. STC and each of the STC-Related Parties, as defined below,
releases Memry, and its officers, directors, divisions, subsidiaries, business
units, members, managers, parents, affiliates, predecessors, successors,
representatives, agents, servants, employees, attorneys, accountants, inventors,
customers, end-users, suppliers and insurers (collectively, the “Memry-Related
Parties”), of and from any and all known and unknown actions, causes of action,
claims, demands, damages, costs, losses, expenses, liabilities, attorneys’ fees,
and debts whatsoever, under statutory law or regulation, at common law or in
equity of any jurisdiction, including, without limitation, those relating to the
Lawsuit, any claims of contribution and/or indemnity relating to the Lawsuit,
and/or claims regarding confidential information and/or know-how, that STC or
any of the STC-Related Parties has, did have, or may have against any of the
Memry-Related Parties from the beginning of time to the Settlement Date of this
Settlement Agreement (the “Memry Released Claims”).

 

 
b.
Release of STC. Memry and each of the Memry-Related Parties, as defined above,
releases STC, and each of its officers, directors, divisions, subsidiaries,
business units, members, managers, parents, affiliates, successors,
representatives, agents, servants, employees, attorneys, accountants, inventors,
customers, end-users, suppliers and insurers of each (collectively, the
“STC-Related Parties”), of and from any and all known and unknown actions,
causes of action, claims, demands, damages, costs, losses, expenses,
liabilities, attorneys’ fees, and debts whatsoever, under statutory law or
regulation, at common law or in equity of any jurisdiction, including, without
limitation, those relating to the Lawsuit (including, without limitation, all
claims regarding confidential information and/or know-how as well as claims for
legal malpractice and/or claimed ethics violations of any kind whatsoever before
the Patent and Trademark Office (“PTO”), any other domestic or foreign patent
office, and/or regarding any malpractice claim of any kind whatsoever), that
Memry or any of the Memry-Related Parties has, did have, or may have against any
of the STC-Related Entities from the beginning of time to the Settlement Date of
this Settlement Agreement (the “STC Released Claims”).

 

--------------------------------------------------------------------------------


 

 
c.
Unknown Claims. As further consideration and inducement for this compromise
settlement, the Parties each understand and agree that the releases contained in
this Section B apply to all unknown and unanticipated claims or demands of any
type whatsoever, and the Parties, having read the same (and hereby representing
and warranting to the other that they have read the same), expressly waive the
benefits of California Civil Code § 1542, which states:

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
The STC-Related Parties abandon, release, waive, and relinquish all rights and
benefits that any of them has or may have against any of the Memry-Related
Parties under California Civil Code § 1542 with respect to the STC Released
Claims. The Memry-Related Parties abandon, release, waive, and relinquish all
rights and benefits that any of them has or may have against any of the
STC-Related Parties under California Civil Code § 1542 with respect to the Memry
Released Claims. The Parties each acknowledge that they may discover facts in
addition to, or different from, those that they now believe to be true,
including but not limited to the nature or extent of their damages, but that it
is nonetheless their intention to fully, finally, completely, and forever settle
and release each, every, and all claims released in this Section B. Therefore,
the releases given in this Section B shall remain in effect according to their
express terms notwithstanding the discovery or existence of any such additional
or different facts.
 

 
d.
Warranty of No Transfer. Each of the Parties represents and warrants that it is
the sole owner of the claims it is releasing in this Section B, that no other
person has any interest in any of those claims, and that it has not sold,
assigned, or otherwise transferred any interest in those claims to any third
party.

 

 
C.
Other Provisions

 

 
a.
Confidentiality. The Parties agree to keep this Settlement Agreement and its
terms strictly confidential unless: (a) asserting a claim or defense arising out
of this Settlement Agreement or related to the Lawsuit in any suit or
proceeding; (b) ordered to do so by a court of competent jurisdiction; (c)
served with a subpoena or discovery request or other request for discovery,
provided that the party served first gives prompt notice to the other Parties so
the other Parties may have an opportunity to contest the discovery request; or
(d) any of the substance of this Settlement Agreement is necessary to be
disclosed to an agency or regulatory body, or to an insurer, financial advisor,
investor, lawyer, or accountant for any party or affiliate. However, nothing in
this Settlement Agreement prohibits a party from stating that the claims in the
Lawsuit between the parties to this Settlement Agreement have been settled and
that the terms of the settlement are confidential. Notwithstanding the
foregoing, however, (i) Memry may disclose this Settlement Agreement to Getters
and its counsel and Kentucky Oil and its counsel, (ii) Memry may announce this
Settlement Agreement in a press release and a Form 8-K, and may file a copy
hereof as an exhibit to said Form 8-K; and (iii) STC shall be permitted to
review and approve of any press release issued by Memry regarding this
Settlement Agreement in advance of any such press release being published.

 

--------------------------------------------------------------------------------


 

 
b.
No Admission. This Agreement is a compromise of disputed claims. It is not and
shall not be interpreted as or deemed to be an admission of liability by any
party to this Settlement Agreement.

 

 
c.
Authority. The Parties warrant and represent to and in favor of each of the
other Parties that the person executing this Settlement Agreement on its behalf
has the full power and authority to bind it to each and every provision of the
agreement.

 

 
d.
Notices. All notices, requests, and demands made under this Settlement
Agreement: (a) shall be in writing and made to the Parties and their counsel at
the address indicated below, or to such other address as a party may designate
by prior written notice to all of the others in accordance with this provision;
and (b) shall be deemed to have been given or made (i) if delivered in person,
immediately upon delivery, (ii) if by email or facsimile transmission,
immediately upon sending and upon confirmation of receipt, provided that on that
day or the following day a copy is also sent by first class mail, (iii) if by
nationally recognized overnight courier service with instructions to deliver the
next business day, one business day after; and (iv) if by certified mail, return
receipt requested, five (5) days after mailing.

 
If to Memry:
 
Memry Corporation
Attn. Robert Belcher
3 Berkshire Boulevard
Bethel, CT 06801
 

--------------------------------------------------------------------------------


 
with a copy to:
 
David I. Albin, Esq.
Finn, Dixon & Herling, LLP
177 Broad Street, 15th Floor
Stamford, Connecticut 06901-2048;
 
and
 
William J. Cass, Esq.
Cantor Colburn LLP
20 Church Street
Hartford, CT 06103
 
If to STC:
 
Schlumberger Technology Corporation
Attn. Charlotte Rutherford
Sr. Counsel Licensing & Litigation
5599 San Felipe, 17th Floor
Houston, Texas 77056
Facsimile: (713) 375-3500
E-Mail: crutherford@slb.com
 
with a copy to:
 
Nancy J. Geenen, Esq.
Eileen R. Ridley, Esq.
Foley & Lardner, LLP
One Maritime Plaza, Sixth Floor
San Francisco, CA 94111-3409
Facsimile No.: (415) 434-4507
E-mail: NGeenen@foley.com / ERidley@foley.com
 

--------------------------------------------------------------------------------


 

 
D.
Interpretation. This Settlement Agreement shall be construed without regard to
the party or Parties responsible for the preparation of the same and shall be
deemed to have been prepared jointly by the Parties hereto. If any ambiguity or
uncertainty exists herein, such ambiguity or uncertainty shall not be
interpreted against any party hereto, but rather, shall be interpreted according
to the application of other rules of contract interpretation. The Parties
acknowledge that this Settlement Agreement is in the English language and that
the English language will govern its interpretation.

 

 
E.
Governing Law. This Settlement Agreement shall be construed in accordance with
Texas law, without regard to its internal choice-of-law rules.

 

 
F.
Enforcement. If any action is brought for breach of or to enforce this
Settlement Agreement, it shall be brought in federal court for the Southern
District of Texas.

 

 
G.
Attorneys’ Fees. In any action for breach of or to enforce this Settlement
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
expenses, and costs.

 

 
H.
Counterparts. This Settlement Agreement may be signed in counterparts, and a
copy of the fully signed Settlement Agreement may be used in evidence as if it
were the original. Signatures of the executing Parties sent via facsimile shall
be deemed as if they were original.

 

 
I.
Integration. This Settlement Agreement is the entire agreement between the
Parties with respect to its subject matter and supersedes all prior or
contemporaneous oral or written negotiations or agreements with regard to the
matters set forth in it. The Parties are not entering into this Settlement
Agreement on the basis of any promise, statement, or representation, express or
implied, that is not expressly set forth in it.

 

 
J.
Independent Counsel. Each party acknowledges that it has been represented by
independent counsel of its own choice throughout all negotiations pertaining to
its execution of this Settlement Agreement. Each party further acknowledges that
it has received and relied upon advice from its independent counsel with respect
to: (a) the meaning and effect of each of the terms and conditions of this
Settlement Agreement including, but not limited to, the releases and the waiver
of rights under California Civil Code § 1542; and (b) the advisability of
entering into this Settlement Agreement.

 

 
K.
Independent Investigation by Parties. Each party acknowledges that it has fully
investigated the subject matter of this Settlement Agreement and that it is
entering into this Settlement Agreement voluntarily, knowingly, and of its own
free will.

 

 
L.
Successors. This Settlement Agreement shall inure to the benefit of and shall be
binding upon the heirs, executors, administrators, assigns, and successors in
interest of each of the Parties entering into it.

 

--------------------------------------------------------------------------------


 

 
M.
Modification of Agreement. No supplement, modification, or amendment to this
Settlement Agreement shall be binding unless executed in writing by all of the
Parties to it.

 

 
N.
Severability. If any of the provisions of this Settlement Agreement become
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
impacted.

 

 
O.
No Continuing Relationship. The Memry-Related Parties each acknowledge that none
has any relationship whatsoever with the STC-Related Parties other than as set
forth in this Settlement Agreement. The Memry-Related Parties express
acknowledge that they are not agents nor are in any partnership with the
STC-Related Entities. The Memry-Related Parties will not make any
representations to any third party that is inconsistent with this acknowledgment
nor will the Memry-Related Parties use this Settlement Agreement as the basis of
any business dealings with third parties. If any of the Memry-Related Parties
make any representation to third parties that is contrary to this paragraph, the
STC-Related Parties shall be entitled to injunctive relief and specific
performance of this paragraph.

 

 
P.
Execution of Additional Documents. The Parties to this Settlement Agreement will
each promptly execute all documents reasonably necessary to fully consummate
this Settlement Agreement and the covenants it contains. Nothing in this
paragraph shall require STC or the STC-Related Parties to make any written or
oral representations regarding the Lawsuit or the associated IP Assets.

 

 
Q.
Headings. The Section headings used herein are for reference and convenience
only, and shall not enter into the interpretation of this Settlement Agreement.

 

 
R.
No Waiver. No delay or omission by the Parties to exercise any right or power
occurring upon any default of this Settlement Agreement shall impair any right
or power or be construed to be a waiver thereof. A waiver by the Parties hereto
of any covenants, conditions, or agreements to be performed under this
Settlement Agreement shall not be construed to be a waiver of any succeeding
breach thereof or of any other covenant, condition, or agreement herein
contained.

 

 
S.
No Special Damages. In no event shall the Parties be liable to one another for
any special, indirect or consequential damages arising out of or related to
their respective performance under this Settlement Agreement.

 

 
T.
Indemnification.

 

 
a.
Memry will defend, indemnify, and hold harmless STC and its affiliates, together
with the officers, directors, owners, employees, agents, successors, assigns,
end-users, and customers of each, for: (1) the breach of any provision of this
Settlement Agreement; or (2) any claims by Memry or a Memry-Related Party
against them arising out of the activities associated with the allegations made
in the Lawsuit. Pursuant to this indemnification, the indemnitees are entitled
to use counsel of their own choice.

 

--------------------------------------------------------------------------------


 

 
b.
STC will defend, indemnify, and hold harmless Memry and their affiliates,
together with the officers, directors, owners, employees, agents, successors,
assigns, end-users, and customers of each, for (1) the breach of any provision
of this Settlement Agreement, or (2) any claims by STC or an STC-Related Party
against them arising out of the activities associated with the allegations made
in the Lawsuit. Pursuant to this indemnification, the indemnitees are entitled
to use counsel of their own choice.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to
be executed and delivered by their duly authorized representatives.
 
DATED: August 11, 2008
Schlumberger Technology Corporation
       
By:
/s/ Eric Larson
   
Name: Eric Larson
   
Title: President Completions
     
DATED: August 14, 2008
MEMRY CORPORATION        
By:
/s/ Robert Belcher
   
Name: Robert P. Belcher
   
Title: Chief Executive Officer

 

--------------------------------------------------------------------------------



CONSENT AND AGREEMENT
 
Having fully read and understood the attached Settlement Agreement between Memry
Corporation, on the one hand, and Schlumberger Technology Corporation (“STC”) on
the other, and having assistance of independent counsel, the following parties
(referred to herein as the “Kentucky Oil Parties”) hereby acknowledge and
consent to all of the terms of the above Settlement Agreement, including without
limitation the provisions contained in Sections A.a, A.d, F. and H. The Kentucky
Oil Parties also specifically acknowledge and agree that they are bound by the
confidentiality provisions contained in Paragraph C.a of that Settlement
Agreement, except they are free to repeat information that has already been made
public by one or more of the parties to it. The Kentucky Oil Parties warrant and
represent that the persons executing this Consent and Agreement on their behalf
have the full power and authority to bind them to this Consent and Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to
be executed and delivered by their duly authorized representatives.
 
DATED: August 14, 2008
KENTUCKY OIL TECHNOLOGY, N.V.
     
/s/ Peter Besselink
 
By: Peter Besselink
 
Title: Managing Director
   
DATED: August 14, 2008
MEMORY METAL HOLLAND, B.V.
     
/s/ Peter Besselink
 
By: Peter Besselink
 
Title: Managing Director
   
DATED: August 14, 2008
PETER BESSELINK
     
/s/ Peter Besselink
 
Peter Besselink
   
DATED: August 14, 2008
WILFRIED VAN MOORLEGHEM
     
/s/ Dr. Wilfried van Moorleghem
 
Dr. Wilfried van Moorleghem
   
DATED: August 14, 2008
UNITED STENTING, INC.
     
/s/ Peter Vanderbruggen
 
By: Peter Vanderbruggen
 
Title: Managing Director


--------------------------------------------------------------------------------



FURTHER CONSENT AND AGREEMENT
 
The undersigned, SAES Getters, an Italian corporation (“Getters”), hereby agrees
and acknowledges as follows:
 
1. Getters is party to an Agreement and Plan of Merger (“Merger Agreement”)
among Getters, an indirect subsidiary of Getters (“Acquisition Sub”) and Memry,
pursuant to which Acquisition Sub is to be merged into Memry with Memry becoming
an indirect subsidiary of Getters. The Merger Agreement provides that Memry can
not enter into the Settlement Agreement to which this Further Consent and
Agreement is attached (the “Memry/STC Settlement Agreement”), or the Memry/KOT
Settlement Agreement dated as of substantially even date herewith, without the
consent of Getters.
 
2. As of the date hereof, the transactions contemplated by the Merger Agreement
have not been consummated and Getters does not own Memry.
 
3. Getters has granted Memry its consent, in writing, to enter into the
Memry/STC Settlement Agreement and the Memry/KOT Settlement Agreement.
 
4. Getters agrees that, upon the consummation of its contemplated acquisition of
Memry, it will be bound by the terms of the Memry/STC Settlement Agreement, as
if it were a Memry-Related Party on the date hereof, including, without
limitation, the confidentiality provisions of Section C.a. Getters further
agrees that it is bound to the confidentiality provisions of Section C.a. of the
Memry/STC Settlement Agreement regardless of whether or not its contemplated
acquisition of Memry is consummated.
 
5. Getters has fully read and understood the attached Settlement Agreement, and
has had assistance of independent counsel in its review of the same.
 
IN WITNESS WHEREOF, the undersigned has caused this Further Consent and
Agreement to be executed and delivered by its duly authorized representative as
of the date set forth below.
 
DATED: August 14, 2008
SAES GETTERS
       
By:
/s/ Giulio Canale
   
Name: Giulio Canale
   
Title: Managing Director

 

--------------------------------------------------------------------------------




APPROVED AS TO FORM:
 
DATED: August 13, 2008
FOLEY & LARDNER LLP
       
By:
/s/ Eileen R. Ridley
   
Eileen R. Ridley
   
Attorneys for Counterdefendant Schlumberger
   
Technology Corporation
     
DATED: August 14, 2008
CANTOR COLBURN LLP
       
By:
/s/ William J. Cass
   
William J. Cass
   
Attorneys for Memry Corporation
     
DATED: August 13, 2008
NIXON PEABODY LLP
       
By:
/s/ Nicholas Papastavros
   
Name: Nicholas Papastavros
   
Attorneys for SAES Getters
     
DATED: August 13, 2008
LUCE, FORWARD, HAMILTON & SCRIPPS LLP
       
By:
/s/ Michael H. Bierman
   
Michael H. Bierman
   
Attorneys for Defendants Peter Besselink and
   
Memory Metal Holland B.V. and Defendant
   
and Counterclaimant Kentucky Oil
   
Technology, N.V.

 

--------------------------------------------------------------------------------


 